Citation Nr: 0939490	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-01 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from August 26, 1963 to 
November 26, 1963.  He died in March 2006.  The appellant is 
the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In January 2008, the appellant requested a Travel Board 
hearing.  Accordingly, the case must be returned to the RO to 
schedule such a hearing.  38 U.S.C.A. § 7107; 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel 
Board hearing in the order that the request was 
received.  After a hearing is conducted, or if 
the appellant withdraws her hearing request or 
fails to report for the scheduled hearing, the 
claims file should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

